DETAILED ACTION
This is non final office action on the merits in response to the application filed on 09/14/2020. 
Claims 3-6, 8-11 and 15-17 have been cancelled by the applicant.
Claim 1-2, 7, 12-14, 18-23 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under 35 USC § 112:
The examiner have carefully considered applicant’s argument. Based on amendment, previous 112 rejections have been withdrawn.
Rejection under 35 USC § 103:
The applicant asserts that Kim does not teach the limitation because the lighting device of Kim is not an essential operating equipment according to the classification as established by the applicant in the specification filed. The examiner respectfully disagrees. Kim teaches determining the status of medical facility based on the on/off status of lighting devices in the facility, that teaches the limitation of the claims. Simply using a different device (i.e. lights, refrigerator, HVAC or etc.) or defining whether a device is “essential operating equipment” or not does not differentiate the claim from prior art. It is matter of design choice to use any other devices. In addition, it is matter of design choice to establish a classification of operating 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 7, 12-14, 18-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 18 recites determining whether the local goods or services is open or close based on 1) power consumption, and 2) whether an essential operating equipment is in use. However, the specification fails to disclose algorithm of determining based on two criteria. The specification only disclosed determining whether the local goods or services is open or close based on power consumption OR essential equipment in separate embodiments (i.e. power consumption [0018]-[0026], essential equipment [0027]-[0030]). There is no disclosure .
Claims 1 and 18 recites “determines….is closed…when the amount of power consumption…exceeds a preset third threshold value and does not exceeds the preset second threshold value”. The determination is made based on the amount of power consumption falls in between a range. However, the specification fails to provide description of making determination based on the amount of power consumption falls in between a range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jin Woo (KR 1020090020043; hereinafter, "Kim") and further in view of Inoue et al. (US 20130326250 A1; hereinafter, "Inoue") and Huang et al. (US 20070145962 A1; hereinafter, "Huang") and Li (US 20100227288 A1; hereinafter, "Li").
With respect to claim 1 and 18:
Kim teaches a system for providing information on the current state of business of a local goods or services provider, the system comprising:
a power consumption information collection processor configured to collect […] information of the local goods or services provider; 
a power consumption information analysis processor configured to analyze the […] information collected by the power consumption information collection unit and extracting information on […] of the local goods or services provider; 
a business open-or-closed determination processor configured to determine whether the local goods or services provider is open or closed for business at a predetermined point in time, […], and (ii) by checking whether an essential operating equipment […] is in use, and the business open-or-closed determination processor provides information on whether the local goods or services provider is open or closed for business based on the determination; 
wherein, the business open-or-closed determination processor determines that the local goods or services provider is open for business, when: […] (b) an essential operating equipment according to classification of the local goods or services provider is operating; 
the business open-or-closed determination processor determines that the local goods or services provider is closed for business when: [..] (d) the essential operating equipment according to classification of the local goods or services provider is not operating. (For example, party is shown up at party desk in hospital or the pharmacy and in case of being in duty the lighting device (120) is lit and the lighting device (120) is turned off in case of altogether leaving the office. Therefore the opening information is automatically transmitted with the guide server (200) if the medical institution system (100) the lighting device (120) is turned on and the closing information is automatically transmitted with the guide server (200) if the lighting device(120) is put out. Therefore the guide server (200) can manage the opening about each medical institution or the closing information on a real time basis. Also the hospital system and pharmacy system automatically can inform of the opening state by the guide server (200). See at least Page 10, 5th Paragraph). Kim discloses a system of determining if a hospital is open or not based on the power of lighting device.

Kim does not teaches the following limitations, however, Inoue teaches:
collect power consumption information; analyze the power consumption information; determine […], (i) based on the amount of power consumption […]. (The measurement unit 1002 is connected to the corresponding target electrical appliance 1006, and measures the power consumption of the electrical appliance 1006. The measurement unit 1002 sends, to the sending unit 1004, the value of the measured power consumption together with a measurement date and time obtained by the timer 1003. 
determines […] is open, when: (a) the amount of power consumption […] exceeds a preset second threshold value; determines […] is closed, when: (c) the amount of power consumption […] exceeds a preset third threshold value and does not exceeds the preset second threshold value. (When the value of the measured power consumption is obtained (S601) and, this time, the electrical appliance 1006 is determined as currently being in the operation period from the held information (YES in S602), the period specification unit 104 determines whether the obtained data indicates a value equal to or smaller than the threshold value (S605). When the obtained data indicates the value larger than the threshold value (NO in S605), the period specification unit 104 holds information indicating that the operation period is continuing and then obtains a next value of the measured power consumption (S601). When the obtained data indicates the value equal to or smaller than the threshold value (YES in S605), the period specification unit 104 determines whether or not such a value, i.e., the value equal to or smaller than the threshold value, has been obtained a predetermined number of consecutive times or more (S606). See at least Paragraph [0063]-[0064])
Kim disclose a system to determine operational status of facilities based on if the lighting device in the facilities is turned on (power is supplied). Inoue teaches a system to determine operational status of house appliances based on the amount of power consumption. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Kim in view of Inoue does not teach determining based on the combination of information. However, Huang teaches determining based on the combination of information. (The controller may receive information regarding the device's operational status and/or power consumption from the device status monitor. This information may include, but is not limited to, the current operational mode or power state of the device, the upper and lower boundaries of the device's power consumption, and/or the estimated time period the device is expected to stay in its present state. The controller may use this information in conjunction with the actual sensed Vcc/Icc to generate one or more control signals to control the operation of the power stage of the voltage regulator. See at least Paragraph [0024]-[0026]). Huang teaches a method to monitor and control power of devices based on various information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Kim in view of Inoue with the technique of monitoring electric devices with various information as disclosed by Huang to improve accuracy by using combined information to determining status of local goods or services provider.

Kim in view of Inoue and Huang does not teach essential operating equipment according to classification of the local goods or services provider. However, Li teaches the essential equipment is according to a classification of the business. (On the other hand, as everyone 
Claim 18, a method with the same scope as claim 1, is rejected.
With respect to claim 2:
Inoue further teaches wherein when an absolute amount of power consumption measurement value of the local goods or services provider per unit time exceeds a preset first threshold value, the business open-or-closed determination processor determines that the local goods or services provider is open for business. (When the appliance is operating, this means that the appliance is ON and that the appliance consumes a predetermined amount of power or more in a predetermined period of time. See at least Paragraph [0054]).
With respect to claim 7:
Inoue further teaches further comprising an electricity meter installed in the local goods or services provider, periodically measuring an amount of power consumption of the local goods or services provider, and providing measured power consumption information and a unique identifier of the local goods or services provider to the power consumption information collection processor. (The receiving unit 102 receives, from the power consumption measurement device 1001 installed in the electrical appliance 1006, the power consumption data of the present electrical appliance 1006 that includes the measurement date and time and the value of the measured power consumption (S301). See at least Paragraph [0057]-[[0058] and Fig. 6). Inoue does not explicitly teaches an electric meter, however, it is obvious to one 
With respect to claim 12:
Kim further teaches further comprising: an information mapping processor configured to map the information on whether the local goods or services provider is open for business received from the business open-or-closed determination unit with the information on the local goods or services provider; and an information providing processor provide information mapped by the information mapping processor to a user. (The guide server comprises each medical institution location information, the database storing the traffic information and map, the opening from each medical institution system. receiving the closing information and mobile terminal and it searches the medical institution of state in the database and transmits the second location information and traffic information with the target mobile terminal among the opening while it is adjacent in the first location. See at least Page 6, Last Paragraph to Page 7, 1st Paragraph).
With respect to claim 13:
Kim further teaches wherein the information providing processor provides the information on whether the local goods or services provider is open for business using the information on the local goods or services provider and a combination of one or more of a phrase, a diagram, and a color indicating whether the local goods or services provider is open for business. (See at least Fig. 7A-7C). 
With respect to claim 14:
Kim further teaches wherein the information providing processor provides the information on whether the local goods or services provider is open for business to a location of the local goods or services provider, using one or more of a figure and a color, on a map. (The informative section transmits first and second location information, and the map in which the traffic information is indicated as the navigation type to the mobile terminal. See at least Page7, 1st Paragraph). It would have been obvious to one with ordinary skill in the art to understand map and navigation information includes color and figures.
With respect to claim 20:
Kim further teaches wherein the essential operating equipment is bound to be turned on or off when the local goods or services provider is open or closed. (For example, party is shown up at party desk in hospital or the pharmacy and in case of being in duty the lighting device (120) is lit and the lighting device (120) is turned off in case of altogether leaving the office. See at least
Page 10, 5th Paragraph)
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jin Woo (KR 1020090020043; hereinafter, "Kim") and further in view of Inoue et al. (US 20130326250 A1; hereinafter, "Inoue") and Huang et al. (US 20070145962 A1; hereinafter, "Huang") and Li (US 20100227288 A1; hereinafter, "Li") and Bansal et al. (US 20100250118 A1; hereinafter, "Bansal").
With respect to claim 19:
Inoue further teaches integrating the information on whether the local goods or services provider is open for business and the information on the business opening/closing time. (The period specification unit 104 holds information indicating whether or not the electrical appliance 1006 which is the current target for the period specification processing is currently in the operation period. At the time of obtaining the value of the measured power consumption, 
Kim in view of Inoue and Huang and Li does not teach predicting a business opening/closing time of the local goods or services provider. However, Bansal teaches predicting a business opening/closing time of the local goods or services provider. (Data warehouse component 308 stores current utility usage data, as well as historical utility usage pattern data, which are provided by utility metering devices located at or near the points of interest. In addition, data warehouse 308 may also store other types of data, which service component 314 uses to calculate the probability that a particular point of interest is open at a given point in time. See at least Paragraph [0049]). 
Kim in view of Inoue and Huang and Li disclose a system to collect the power consumption information to determine open/close information of facilities. Bansal teaches a method to calculate (i.e. predict) a point of interest (i.e. restaurant) is open at a given point in time based on current and historical utility usage data. It would have been obvious to one with ordinary skill in the art to utilize the power consumption information collected in the system of Kim in view of Inoue and Huang and Li as input to calculate (i.e. predict) open/close time as taught by Bansal since the algorithm/function also uses the power consumption to conclude the status of a facility and the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Jin Woo (KR 1020090020043; hereinafter, "Kim") and further in view of Inoue et al. (US 20130326250 A1; hereinafter, "Inoue") and Huang et al. (US 20070145962 A1; hereinafter, "Huang") and Li (US 20100227288 A1; hereinafter, "Li") and Khan (US 20150026021 A1; hereinafter, "Khan").
With respect to claim 21-23:
Kim in view of Inoue and Huang and Li does not teach, however, Khan teaches:
wherein the essential operating equipment is selected from the group consisting of a credit card terminal, a PC for patient reception, and a patient diagnosis facility when the classification is hospital. (claim 21)
wherein the essential operating equipment is selected from the group consisting of a credit card terminal, a PC for reception, and a tablet dispenser when the classification is drug store. (claim 22)
wherein the essential operating equipment is selected from the group consisting of a credit card terminal, an electric oven, a ventilator fan and dishwasher when the classification is restaurant. (claim 22)
(The high volume and frequency of daily cash flow associated with many businesses makes a Point of Sales ( POS) system essential. See at least Paragraph [0010]). 
Claims 21-23 recites “essential operating equipment is selected … when the classification is [business type]”. The claim is considered as being conditional language, the claimed invention would only need one equipment from the list.

The same obviousness would also applies to claim 22-23.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685